Case 17-91744-AKM-13   Doc 21   Filed 12/02/19   EOD 12/02/19 15:11:41   Pg 1 of 7
Case 17-91744-AKM-13   Doc 21   Filed 12/02/19   EOD 12/02/19 15:11:41   Pg 2 of 7
          Case 17-91744-AKM-13                    Doc 21        Filed 12/02/19            EOD 12/02/19 15:11:41                   Pg 3 of 7
                                                 SN Servicing Corporation                    Final
                                                    323 FIFTH STREET
                                                   EUREKA, CA 95501
                                                For Inquiries: (800) 603-0836
                                    Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: November 21, 2019

     SHIRLEY A TEEGEN                                                                                                   Loan:
     KENNETH TEEGEN
     9197 US HWY 50 W                                                                        Property Address:
     MITCHELL IN 47446                                                                       9197 US 50 WEST RR 1 BOX 237
                                                                                             MITCHELL, IN 47446



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2019 to Dec 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jan 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 757.80                  757.80                   Due Date:                                       Nov 01, 2019
 Escrow Payment:                             82.29                 293.85                   Escrow Balance:                                     (601.93)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          164.58
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    250.36
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($687.71)
 Total Payment:                              $840.09                  $1,051.65



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00           0.00
     Jun 2019                          188.23                                  *   Escrow Only Payment               0.00         188.23
     Jun 2019                           82.29                                  *                                     0.00         270.52
     Jul 2019                           82.29                                  *                                     0.00         352.81
     Aug 2019                           82.29                                  *                                     0.00         435.10
     Aug 2019                                                        291.30    *   Escrow Disbursement               0.00         143.80
     Sep 2019                           82.29                                  *                                     0.00         226.09
     Sep 2019                                                        125.34    *   Escrow Disbursement               0.00         100.75
     Oct 2019                           82.29                                  *                                     0.00         183.04
     Oct 2019                                                        125.26    *   Forced Place Insur                0.00          57.78
     Oct 2019                                                        534.53    *   County Tax                        0.00        (476.75)
     Nov 2019                                                        125.18    *   Forced Place Insur                0.00        (601.93)
                                                                                   Anticipated Transactions          0.00        (601.93)
     Nov 2019                          82.29                         125.18        Forced Place Insur                            (644.82)
     Dec 2019                          82.29                         125.18        Forced Place Insur                            (687.71)
                          $0.00      $764.26            $0.00     $1,451.97

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.


                                                                                                                                            Page 1
     Case 17-91744-AKM-13                    Doc 21 SNFiled 12/02/19
                                                      Servicing CorporationEOD 12/02/19 15:11:41
                                                                                            Final                          Pg 4 of 7
                                           For Inquiries: (800) 603-0836
                                Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: November 21, 2019

 SHIRLEY A TEEGEN                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                              (687.71)         267.26
Jan 2020                214.27         125.18            Forced Place Insur                            (598.62)         356.35
Feb 2020                214.27         125.18            Forced Place Insur                            (509.53)         445.44
Mar 2020                214.27         125.18            Forced Place Insur                            (420.44)         534.53
Apr 2020                214.27         125.18            Forced Place Insur                            (331.35)         623.62
May 2020                214.27         534.53            County Tax                                    (651.61)         303.36
May 2020                               125.18            Forced Place Insur                            (776.79)         178.18
Jun 2020                214.27         125.18            Forced Place Insur                            (687.70)         267.27
Jul 2020                214.27         125.18            Forced Place Insur                            (598.61)         356.36
Aug 2020                214.27         125.18            Forced Place Insur                            (509.52)         445.45
Sep 2020                214.27         125.18            Forced Place Insur                            (420.43)         534.54
Oct 2020                214.27         125.18            Forced Place Insur                            (331.34)         623.63
Nov 2020                214.27         534.53            County Tax                                    (651.60)         303.37
Nov 2020                               125.18            Forced Place Insur                            (776.78)         178.19
Dec 2020               214.27          125.18            Forced Place Insur                            (687.69)         267.28
                    $2,571.24       $2,571.22

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 178.18. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 428.54 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (687.71). Your starting
balance (escrow balance required) according to this analysis should be $267.26. This means you have a shortage of 954.97.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 2,571.22. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        Case 17-91744-AKM-13                Doc 21       Filed Paying
                                                               12/02/19      EOD 12/02/19
                                                                      the shortage:             15:11:41
                                                                                    If your shortage             Pg your
                                                                                                     is paid in full, 5 ofnew
                                                                                                                           7
    New Escrow Payment Calculation
                                                                 monthly payment will be $972.07 (calculated by subtracting the
    Unadjusted Escrow Payment                      214.27
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                79.58
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $293.85
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the eft form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 17-91744-AKM-13           Doc 21     Filed 12/02/19    EOD 12/02/19 15:11:41        Pg 6 of 7



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 In Re:                                           Case No. 17-91744-AKM-13

 Kenneth W. Teegan
  aka Kenneth William Teegan                      Chapter 13
 Shirley A. Teegan

 Debtors.                                         Judge Andrea K. McCord

                                  CERTIFICATE OF SERVICE

I certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Lloyd E. KoehlerD, Debtors’ Counsel
          lloydkoehler@hotmail.com

          Joseph M. Black, Jr., Trustee
          jmbecf@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Kenneth W. Teegan, Debtor
          9197 US Highway 50 W
          Mitchell, IN 47446
Case 17-91744-AKM-13     Doc 21   Filed 12/02/19   EOD 12/02/19 15:11:41     Pg 7 of 7



     Shirley A. Teegan, Debtor
     9197 US Highway 50 W.
     Mitchell, IN 47446

                                          Respectfully Submitted,

                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (OH 0083702)
                                          Sottile & Barile, Attorneys at Law
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
                                          Attorney for Creditor
